Graham, Judge,
delivered the opinion of the court:
This case involves the questions of the validity and infringement of plaintiff’s patent No. 809582, and is ruled *506by the case of Imperial Machine & Foundry Corporation v. United States, No. C-320, this day decided, ante, p. 491.
The owners of this patent have found it necessary to litigate and relitigate their rights in the courts, and the plaintiff and its predecessors from the year 1906 to the fall of 1923 prepared and sent circulars to persons, firms, and corporations, makers of the “ Economical ” machine, hereinafter referred to, warning them not to infringe the plaintiff’s patent or to buy or use infringing apparatus, and also verbally and in writing repeatedly and continuously during this period informed the purchasing officers of the various bureaus and independent agencies of the United States Government of the plaintiff’s rights under said patent.
This case covers claims connected with the purchase and use by the defendant of infringing machines known as the “ Economical ” machine and involving the said patent No. 809582. This “ Economical ” machine was held to be an infringement of plaintiff’s patent on March 3, 1919, in the case of Imperial Machine Co. v. Rees & Stindt Machine Works and Belding & Franklin Machine Co. in equity No. 15-305, United States District Court for the Southern District of New York. The case was decided by Judge Hand without an opinion. This suit was afterwards consolidated with the suit of the Imperial Machine Co. v. Metropolitan Life Insurance Co., 261 Fed. 612, involving the use of the said “ Economical ” machine, and in quite a full opinion Judge Mayer held it to be an infringement of the plaintiff’s patent No. 809582.
It must therefore be held that the purchase and use of the “ Economical ” machines by the Government would render it liable for damages, and the court has found that the defendant did purchase and use said machines, and the case is remanded for further proceedings on the question of the amount of damages for infringement.
Moss, Judge; Hay, Judge; Booth, Judge; and Campbell, Chief Justice, concur.